Citation Nr: 1703481	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  06-03 594	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").

2.  Entitlement to an initial compensable rating for headaches to include entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to an earlier effective date for the award of service connection for headaches.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1984.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina.  Jurisdiction of the claims has since been transferred to the Oakland, California, RO.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In this case, the Board previously remanded the Veteran's claim on December 10, 2014.  It appears that shortly prior to the issuance of that remand, the Board received evidence from the Veteran's attorney, but it does not appear that the evidence was successfully processed in time for it to be considered by the undersigned Veterans Law Judge.  Nevertheless, because VA was in possession of that evidence at the time of the issuance of the remand, the evidence should have been considered, and because it was not, a vacatur of that remand is warranted.  

Accordingly, the December 10, 2014 Board decision addressing the issues of service connection for an acquired psychiatric disorder, an initial compensable rating for headaches, a TDIU and an earlier effective date for the award of service connection for headaches is vacated.


	                        ____________________________________________
	MATTHEW W. BLACKWELDER 
	Veterans Law Judge, Board of Veterans' Appeals




